Title: To Benjamin Franklin from John Dickinson, 30 December 1782
From: Dickinson, John
To: Franklin, Benjamin


Sir,Philadelphia Decr. 30th—1782
I cannot deny Myself the Pleasure of introducing to the Honor of your Acquaintance Mr. Benjamin Morris, the youngest son of your Friend Mr. Samuel Morris.
Your Regard for the Memory of his Father, and his own Merit, will, I am persuaded, place him before You in that Light, which his Relations desire.
I am with perfect Esteem sir, your most obedient & hble servt.
John Dickinson
His Excellency Benjamin Franklin Esquire
  
Addressed: His Excellency / Benjamin Franklin Esqr / Minister Plenipotentionary / for the United States / of America / Passy. / per Mr. B. Morris
Notation: John Dickinson Dec. 30. 1782.
